

115 HR 4705 IH: Me Too Congressional Ethics Act
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4705IN THE HOUSE OF REPRESENTATIVESDecember 20, 2017Ms. Wasserman Schultz (for herself and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Accountability Act of 1995 to require the automatic referral to the
			 congressional ethics committees of the disposition of any allegation that
			 an employing office of the House of Representatives or Senate violated
			 part A of title II of such Act.
	
 1.Short titleThis Act may be cited as the Me Too Congressional Ethics Act. 2.Automatic referral to congressional ethics committees of disposition of allegations of violations of Congressional Accountability Act of 1995 involving congressional offices (a)Automatic referralSection 416(e) of the Congressional Accountability Act of 1995 (2 U.S.C. 1416(d)) is amended to read as follows:
				
					(e)Automatic referrals to Congressional Ethics Committees of dispositions of allegations involving
			 employing offices of House or Senate
 (1)ReferralUpon the final disposition under this title of an allegation that an employing office of the House of Representatives or an employing office of the Senate has committed a violation of part A of title II, the Executive Director shall refer the allegation to—
 (A)the Committee on Ethics of the House of Representatives, in the case of an employing office of the House; or
 (B)the Select Committee on Ethics of the Senate, in the case of an employing office of the Senate. (2)Access to records and informationIf the Executive Director refers an allegation to a Committee under paragraph (1), the Executive Director shall provide the Committee with access to the records of any hearings or decisions of the hearing officers and the Board under this title, and any information relating to an award or settlement paid, in response to such allegation.
 (3)Permitting covered employee to waive referralAt the request of the covered employee filing an allegation described in paragraph (1), the Executive Director shall waive paragraph (1) or paragraph (2) with respect to the allegation or the records and information in response to the allegation.
 (4)Final disposition describedIn this subsection, the final disposition of an allegation means any of the following: (A)The payment of an award or settlement.
 (B)A final decision of a hearing officer under section 405(g). (C)A final decision of the Board under section 406(e).
 (D)A final decision in a civil action under section 408.. (b)Actions by congressional ethics committees (1)Mandatory initiation of investigationIf the Executive Director of the Board of Compliance refers an allegation to the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate under section 415(d) of the Congressional Accountability Act of 1995 (as amended by subsection (a)), such Committee shall promptly initiate an investigation into the allegation and take such actions in response to the investigation as may be appropriate.
 (2)Protection of identity of individuals making allegationsIf a Committee to which an allegation is referred under paragraph (1) issues a report with respect to the allegation, the Committee shall ensure that the report does not disclose the identity of the individual who made the allegation.
 (c)Effective dateThis section and the amendments made by this section shall take effect on the date of the enactment of this Act.
			